Title: From Thomas Jefferson to Jean Baptiste Ternant, 15 May 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia May 15th. 1793.

Having received several Memorials from the British Minister on subjects arising out of the present War, I take the liberty of enclosing them to you, and shall add an explanation of the determinations of the government thereon. These will serve to vindicate the principles on which it is meant to proceed, and which are to be applied with impartiality to the proceedings of both parties. They will form, therefore, as far as they go, a rule of action for them and for us.
In one of these memorials, it is stated, that arms and military accoutrements are now buying up by a French agent in this Country with an intent to export them to France. We have answered that our citizens have been always free to make, vend and export arms: that it is the constant occupation and livelihood of some of them. To suppress their callings, the only means, perhaps of their subsistence, because a War exists in foreign and distant countries, in which we have no concern, would scarcely be expected. It would be hard in principle and impossible in practice. The law of nations, therefore, respecting the rights of those at peace, has not required from them such an internal derangement in their occupations. It is satisfied with the external penalty pronounced in the President’s proclamation, that of confiscation of such portion of these arms as shall fall into the hands of any of the belligerent powers, on their way to the ports of their enemies. To this penalty our Citizens are warned that they will be abandoned; and that the purchases of arms here, may work no inequality between the parties at war, the liberty to make them will be enjoyed equally by both.
Another of these Memorials complains that the Consul of France at Charleston, has condemned, as legal prize, a British vessel captured by a French frigate, observing that this judicial act is not warranted by the usage of nations nor by the stipulations existing between the United States and France. It is true, that it is not so warranted, nor yet by any law of the Land: that, therefore, it is a mere nullity, can be respected in no Court, make no part in the title to the vessel, nor give to the purchaser any other security than what he would have had without it; that consequently it ought to give no concern to any person interested in the fate of the vessel. While we have considered this to be the proper answer, as between us and Great Britain, between us and France, it is an act, to which we cannot but be attentive. An assumption of jurisdiction by an Officer of a foreign power, in cases which have not been permitted by the nation within whose limits it has been exercised, could not be deemed an act of indifference. We have not full evidence that the case has happened, but on such an hypothesis, while we should be disposed  to view it, in this instance, as an error in judgment in the particular officer, we should rely, Sir, that you would interpose efficaciously, to prevent a repetition of the error by him, or any other of the Consuls of your nation.
Our information is not perfect on the Subject matter of another of these memorials, which states that a vessel has been fitted out at Charleston, manned there, and partly too, with Citizens of the United States, received a Commission there, to cruize against Nations at peace with us, and has taken and sent a British vessel into this port. Without taking all these facts for granted, we have not hesitated to express our highest disapprobation of the conduct of any of our Citizens who may personally engage in committing hostilities at sea against any of the Nations, parties to the present war; to declare that if the case has happened, or that should it happen, we will exert all the means with which the Laws and Constitution have armed us, to discover such offenders, and bring them to condign punishment, and that the like conduct shall be observed, should the like enterprises be attempted against your nation, I am authorized to give you the most unreserved assurances. Our friendship for all the parties at war; our desire to pursue ourselves the path of peace, as the only one leading surely to prosperity, and our wish to preserve the morals of our Citizens from being vitiated by courses of lawless plunder and murder, are a security that our proceedings, in this respect, will be with good faith, fervor, and vigilance. The arming of Men and Vessels within our territory, and without consent or consultation on our part, to wage war on Nations with which we are in peace, are acts, which we will not gratuitously impute to the public Authority of France. They are stated indeed with positiveness in one of the Memorials. But our unwillingness to believe that the French nation could be wanting in respect or friendship to us, on any occasion, suspends our assent to, and conclusions upon these statements till further evidence. There is still a further point in this memorial, to which no answer has been yet given.
The capture of the British Ship Grange, by the French frigate l’Embuscade, within the Delaware, has been the subject of a former letter to you. On full and mature consideration, the Government deems the capture to have been unquestionably within it’s jurisdiction, and that according to the rules of neutrality and the protection it owes to all persons while within it’s limits, it is bound to see that the crew be liberated and the vessel and cargo restored to their former owners. The Attorney General of the United States, has made a statement of the grounds of this determination, a copy of which I have the honor to enclose you. I am, in consequence charged by the President of the United States to express to you his expectation, and at the same time his confidence that  you will be pleased to take immediate and effectual measures for having the ship Grange and her Cargo restored to the British owners, and the persons taken on board her, set at liberty.
I am persuaded, Sir, you will be sensible on mature consideration, that in forming these determinations, the Government of the United States, has listened to nothing but the dictates of immutable Justice: they consider the rigorous exercise of that virtue as the surest means of preserving perfect harmony between the United States and the powers at War. I have the honor to be, with sentiments of great respect Sir Your most obedient and most humble servant

Th: Jefferson

